Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application is a continuation of application No. 15/229674 (Pat No. 10,274 954) which is a continuation of application No. 14/570616 (Pat No. 9420741).  Wherein, claims 21-41 are pending for examination, and claims 1-20 are canceled status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
“receiving mapping data …”;  “determining …a suggested location …“; “transmitting data to …”; and etc. are directed towards certain methods of an idea of itself which is considered to be an abstract idea.  
Step 2A-Prong 1 (judicial exception recited is YES), the claimed language encompasses a human thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO), the claim cites mapping data, a suggested location which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application.  The additional element of using a display for presenting the map to apply the exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 9420741.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-41 (e.g. claim 21), is generic to all that is recited in CLAIMs 1-22, (e.g. claim 1), of US Patent No.9420741.  In other words, CLAIMs 1-22 of US Patent No. 9420741 fully encompass the subject matter of claims 21-41 of the current application’s claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letsky (20160057925) in view of Chiappetta (8515578).
With regard to claims 21 & 31, Letsky discloses an autonomous robot lawnmower (see Fig.1, abstract): 

determining, based on the mapping data, a suggested a second location P1, approximated to or on the area (see at least Fig.19, [0126]+); and 
transmitting data to cause a mobile device to present a graphic representation of a map including a representation of the area with positions that the robot traveled (the robot 200 tracks and records its operated locations, and transmits the performance to a smart phone for displaying the map, see at least [0100]-[0101]+).
Letsky fails to teach the location of Ps that the robot traveled on are being set of beacons.
Chiappetta discloses a navigational control system for a robotic device.  The robot device travels on an area which includes beacons located with the area (see at least 23:5-25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Letsky by including beacons installed at locations belong the perimeter at taught by Chiappetta for accuracy determining the robot lawnmower’s traveled.  



a drive to support the autonomous robot lawnmower on a traversable area, the drive operable to navigate the autonomous robot lawnmower about the area (drive wheels 202 of a robot lawnmower 200, see at least [0065]-[0066]+); 
a transceiver to communicate with a first beacon proximate the area to localize a position of the autonomous robot lawnmower on the area (transceiver 234 communicates with docket station 300, see at least [0068]+, [0071] & [[0110]+)  and 
a controller operably connected to the transceiver (control system 230, see at least [0110]), the controller configured to execute instructions to perform operations comprising: 
generating mapping data as the autonomous robot lawnmower is navigated about the area, the mapping data including data indicative of a perimeter of an area traversable Page: 7of9by the autonomous robot lawnmower and data indicative of a Po location relative to the area, see at least [0110]-[0114]+, and 
transmitting data to cause a mobile device to present a graphic representation of a map including a representation of the area with positions that the robot traveled (the robot 200 tracks and records its operated locations, and transmits the performance to a smart phone for displaying the map, see at least [0100]-[0101]+).
Letsky fails to teach the location of Ps that the robot traveled on are being set of beacons.
Chiappetta discloses a navigational control system for a robotic device.  The robot device travels on an area which includes beacons located with the area (see at least 23:5-25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Letsky by including beacons installed at locations belong the perimeter at taught by Chiappetta for accuracy determining the robot lawnmower’s traveled.  

With regard to claims 22-26, 32-34 & 37-38 Letsky teaches receiving locations P1-Pn are placed at a location on the area, data indicative of the location of the P1-Pn are updated (see at least [0130]-[0131]+).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Letsky by incorporating the teaching of Chiappetta using the beacons onto positions as such techniques are well known in the art.

With regard to claims 27 & 39, Letsky teaches that the mapping data includes locations of Ps, and each P has a coordinates of LATs, LONs (see at least [0084] which meets the scope of the claim. 

With regard to claims 28 & 40, Letsky teaches that the graphic of the map represents Pn perimeter along boundary of the area (see at least [0080]-[0085]+) :

With regard to claims 29, Letsky teaches that Pn has its own coordinate (see at least [0084]).  



With regard to claims 35 & 41, Letsky teaches that the graphic representation of Ps indicators comprises a third indicator representing a current location of the Ps (see at least [0084]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662